As filed with the Securities and Exchange Commission on December 6, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: November 30, 2013 Date of reporting period: May 31, 2013 Item 1. Reports to Stockholders. WBI Absolute Return Balanced Fund WBI Absolute Return Dividend Growth Fund Semi-Annual Report May 31, 2013 WBI Funds EXPENSE EXAMPLE – at May 31, 2013 (Unaudited) Generally, shareholders of mutual funds incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested in the No Load Shares and the Institutional Shares of each Fund at the beginning of the period and held for the entire period (12/1/12– 5/31/13). Actual Expenses The first line of the tables below provides information about actual account values and actual expenses, with actual net expenses being limited to 2.00% and 1.75% per the operating expenses limitation agreement for the No Load Shares and the Institutional Shares, respectively, of each Fund. Although the Funds charge no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. To the extent the Funds invest in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds.Actual expenses of the underlying funds are expected to vary among the various underlying funds.The Example below includes, but is not limited to, management fees, 12b-1 fees, fund accounting, custody and transfer agent fees. You may use the information in the first line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the tables below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the tables are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the tables is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these costs were included, your transaction costs would have been higher. 3 WBI Funds EXPENSE EXAMPLE – at May 31, 2013 (Unaudited), Continued WBI Absolute Return Balanced Fund – No Load Shares Beginning Account Value 12/1/12 Ending Account Value 5/31/13 Expenses Paid During Period 12/1/12 – 5/31/13* Actual Hypothetical (5% return before expenses) *Expenses are equal to the Fund’s annualized expense ratio of 2.00%, multiplied by the average account value over the period, multiplied by 182 (days in most recent fiscal half-year) divided by 365 days to reflect the one-half year expense. WBI Absolute Return Balanced Fund – Institutional Shares Beginning Account Value 12/1/12 Ending Account Value 5/31/13 Expenses Paid During Period 12/1/12 – 5/31/13* Actual Hypothetical (5% return before expenses) *Expenses are equal to the Fund’s annualized expense ratio of 1.75%, multiplied by the average account value over the period, multiplied by 182 (days in most recent fiscal half-year) divided by 365 days to reflect the one-half year expense. WBI Absolute Return Dividend Growth Fund – No Load Shares Beginning Account Value 12/1/12 Ending Account Value 5/31/13 Expenses Paid During Period 12/1/12 – 5/31/13* Actual Hypothetical (5% return before expenses) *Expenses are equal to the Fund’s annualized expense ratio of 2.00%, multiplied by the average account value over the period, multiplied by 182 (days in most recent fiscal half-year) divided by 365 days to reflect the one-half year expense. 4 WBI Funds EXPENSE EXAMPLE – at May 31, 2013 (Unaudited), Continued Beginning Account Value 12/1/12 Ending Account Value 5/31/13 Expenses Paid During Period 12/1/12 – 5/31/13* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.75%, multiplied by the average account value over the period, multiplied by 182 (days in most recent fiscal half-year) divided by 365 days to reflect the one-half year expense. 5 WBI Funds SECTOR ALLOCATION OF PORTFOLIO ASSETS– at May 31, 2013 (Unaudited) WBI Absolute Return Balanced Fund SECTOR ALLOCATION OF PORTFOLIO ASSETS– at May 31, 2013 (Unaudited) WBI Absolute Return Dividend Growth Fund Percentages represent market value as a percentage of total investments. 6 WBI Absolute Return Balanced Fund SCHEDULE OF INVESTMENTS at May 31, 2013 (Unaudited) Shares COMMON STOCKS - 39.26% Value Amusement, Gambling, and Recreation Industries - 0.96% $ Six Flags Entertainment Corp Chemical Manufacturing - 2.49% LyondellBasell Industries NV - Class A (a) Clothing and Clothing Accessories Stores - 2.70% American Eagle Outfitters, Inc Foot Locker, Inc. Computer and Electronic Product Manufacturing - 0.97% Ericsson - ADR Credit Intermediation and Related Activities - 4.45% Ameriprise Financial, Inc. Royal Bank of Canada (a) Toronto-Dominion Bank (a) Electrical Equipment, Appliance, and Component Manufacturing - 2.40% Emerson Electric Co. Food Manufacturing - 1.57% ConAgra Foods, Inc. Forestry and Logging - 2.22% Weyerhaeuser Co. Insurance Carriers and Related Activities - 0.99% Fidelity National Financial, Inc. Machinery Manufacturing - 1.73% KLA-Tencor Corp. Miscellaneous Manufacturing - 3.55% Coach, Inc. Primary Metal Manufacturing - 1.03% Steel Dynamics, Inc. Printing and Related Support Activities - 1.02% Avery Dennison Corp. The accompanying notes are an integral part of these financial statements. 7 WBI Absolute Return Balanced Fund SCHEDULE OF INVESTMENTS at May 31, 2013 (Unaudited), Continued Shares Value Professional, Scientific & Technical Services - 2.24% Infosys Limited - ADR $ Publishing Industries (except Internet) - 1.02% Gannett Co., Inc. Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 2.08% BlackRock, Inc. NYSE Euronext Telecommunications - 3.28% Time Warner Cable, Inc. Transportation Equipment Manufacturing - 3.46% Ford Motor Co. Wholesale Electronic Markets and Agents and Brokers - 1.10% KAR Auction Services, Inc TOTAL COMMON STOCKS (Cost $33,160,758) EXCHANGE-TRADED FUNDS - 35.58% iShares Barclays 7-10 Year Treasury Bond Fund iShares Floating Rate Note ETF iShares iBoxx $ Investment Grade Corporate Bond Fund iShares JP Morgan USD Emerging Markets Bond Fund iShares S&P U.S. Preferred Stock Index Fund SPDR S&P Dividend ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $31,446,970) The accompanying notes are an integral part of these financial statements. 8 WBI Absolute Return Balanced Fund SCHEDULE OF INVESTMENTS at May 31, 2013 (Unaudited), Continued Principal Amount CORPORATE BONDS - 19.20% Value Aerospace Product and Parts Manufacturing - 0.45% Lockheed Martin Corp. 4.25%, 11/15/2019 $ Agencies, Brokerages, and Other Insurance RelatedActivities - 0.17% Aon PLC 3.50%, 9/30/2015 Beverage Manufacturing - 0.17% Anheuser-Busch Cos., LLC 4.50%, 4/1/2018 Building Equipment Contractors - 0.61% Omnicom Group, Inc. 4.45%, 8/15/2020 Business Support Services - 0.83% Western Union Co. 5.93%, 10/1/2016 Computer and Peripheral Equipment Manufacturing - 0.99% Hewlett-Packard Co. 4.30%, 6/1/2021 Depository Credit Intermediation - 1.50% Bank of America Corp. 5.00%, 5/13/2021 Citigroup, Inc. 5.125%, 5/5/2014 6.125%, 11/21/2017 Wells Fargo & Co. 5.00%, 11/15/2014 Electric Power Generation, Transmission and Distribution - 0.99% Exelon Generation Co., LLC 5.20%, 10/1/2019 PSEG Power LLC 4.15%, 9/15/2021 The accompanying notes are an integral part of these financial statements. 9 WBI Absolute Return Balanced Fund SCHEDULE OF INVESTMENTS at May 31, 2013 (Unaudited), Continued Principal Value Value Health and Personal Care Stores - 0.18% Express Scripts, Inc. 3.125%, 5/15/2016 $ Household Appliance Manufacturing - 0.29% Whirlpool Corp. 6.50%, 6/15/2016 Insurance Carriers - 1.75% American International Group, Inc. 5.85%, 1/16/2018 Cigna Corp. 8.30%, 1/15/2033 Wellpoint, Inc. 3.125%, 5/15/2022 Investigation and Security Services - 0.13% Tyco International Finance 3.375%, 10/15/2015 Machinery Manufacturing - 0.56% Kennametal, Inc. 2.65%, 11/1/2019 Management of Companies and Enterprises - 0.81% JPMorgan Chase & Co. 2.60%, 1/15/2016 Medical and Diagnostic Laboratories - 0.19% Laboratory Corporation of America Holdings 3.75%, 8/23/2022 Medical Equipment and Supplies Manufacturing - 0.12% Zimmer Holdings, Inc. 4.625%, 11/30/2019 Miscellaneous Manufacturing - 0.98% Mattel, Inc. 1.70%, 3/15/2018 The accompanying notes are an integral part of these financial statements. 10 WBI Absolute Return Balanced Fund SCHEDULE OF INVESTMENTS at May 31, 2013 (Unaudited), Continued Principal Value Value Motion Picture and Video Industries - 0.96% Time Warner, Inc. 4.00%, 1/15/2022 $ Viacom, Inc. 3.50%, 4/1/2017 Newspaper, Periodical, Book, and Directory Publishers - 0.23% Thomson Reuters Corp. 3.95%, 9/30/2021 Non-Depository Credit Intermediation - 1.09% American Express Credit 2.80%, 9/19/2016 General Electric Capital Corp. 5.55%, 10/15/2020 5.15%, 6/15/2023 Nonmetallic Mineral Mining and Quarrying - 0.66% Potash Corporation of Saskatchewan, Inc. 3.25%, 12/1/2017 Office Supplies, Stationery, and Gift Stores - 0.79% Staples, Inc. 2.75%, 1/12/2018 Pharmaceutical and Medicine Manufacturing - 1.22% Amgen, Inc. 2.125%, 5/15/2017 Celgene Corp. 3.25%, 8/15/2022 Pipeline Transportation of Natural Gas - 0.20% Kinder Morgan Energy Partners 4.15%, 3/1/2022 The accompanying notes are an integral part of these financial statements. 11 WBI Absolute Return Balanced Fund SCHEDULE OF INVESTMENTS at May 31, 2013 (Unaudited), Continued Principal Value Value Securities and Commodity Contracts Intermediation and Brokerage - 1.26% Goldman Sachs Group, Inc. 3.625%, 2/7/2016 $ Prudential Financial, Inc. 3.00%, 5/12/2016 Software Publishers - 1.14% BMC Software, Inc. 4.25%, 2/15/2022 Symantec Corp. 2.75%, 6/15/2017 Traveler Accommodation - 0.36% Marriott International, Inc. 3.25%, 9/15/2022 Wireless Telecommunications Carriers - 0.57% AT&T, Inc. 4.45%, 5/15/2021 BellSouth Telecommunications, Inc. 6.375%, 6/1/2028 TOTAL CORPORATE BONDS (Cost $16,802,593) Shares SHORT-TERM INVESTMENTS - 5.68% Invesco STIT-Treasury Portfolio - Institutional Class, 0.02% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $4,973,823) TOTAL INVESTMENTS IN SECURITIES (Cost $86,384,144) - 99.72% Other Assets in Excess of Liabilities - 0.28% NETASSETS - 100.00% $ ADR - American Depositary Receipt ETF - Exchange-Traded Fund (a) U.S. traded security of a foreign issuer. (b) Rate shown is the 7-day annualized yield as of May 31, 2013. The accompanying notes are an integral part of these financial statements. 12 WBI Absolute Return Dividend Growth Fund SCHEDULE OF INVESTMENTS at May 31, 2013 (Unaudited) Shares COMMON STOCKS - 87.24% Value Administrative and Support Services - 2.95% Robert Half International, Inc. $ Air Transportation - 1.03% Ryanair Holdings PLC - ADR Chemical Manufacturing - 8.23% Agrium, Inc. (a) 18,826 Eastman Chemical Co. 1,350,201 5,119 Novo Nordisk A/S - ADR 824,671 Clothing and Clothing Accessories Stores - 6.79% Foot Locker, Inc. Gap, Inc. 2,051,709 Computer and Electronic Product Manufacturing - 4.93% Apple, Inc. 1,907,093 MKS Instruments, Inc. 466,614 Electrical Equipment, Appliance, and Component Manufacturing - 4.05% Emerson Electric Co. Fabricated Metal Product Manufacturing - 4.17% 15,157 Parker Hannifin Corp. 5,447 Snap-on, Inc. Insurance Carriers and Related Activities - 3.82% 28,800 Manulife Financial Corp. (a) 48,594 Unum Group Machinery Manufacturing - 3.81% KLA-Tencor Corp. Nam Tai Electronics, Inc. (a) The accompanying notes are an integral part of these financial statements. 13 WBI Absolute Return Dividend Growth Fund SCHEDULE OF INVESTMENTS at May 31, 2013 (Unaudited), Continued Shares Value Merchant Wholesalers, Durable Goods - 1.98% Applied Industrial Technologies, Inc. $ Schnitzer Steel Industries, Inc. - Class A 950,340 Miscellaneous Manufacturing - 6.84% Baxter International, Inc. 1,089,482 Coach, Inc. Oil and Gas Extraction - 3.88% Suncor Energy, Inc. (a) . Paper Manufacturing - 3.84% Domtar Corp. Packaging Corp of America Personal and Laundry Services - 0.97% Weight Watchers International, Inc. Petroleum and Coal Products Manufacturing - 3.60% HollyFrontier Corp. Professional, Scientific, and Technical Services - 3.08% Ebix, Inc. URS Corp. Rail Transportation - 1.87% Union Pacific Corp. Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 6.16% BlackRock, Inc. TD Ameritrade Holding Corp. Support Activities for Mining - 2.93% Ensco PLC - Class A (a) The accompanying notes are an integral part of these financial statements. 14 WBI Absolute Return Dividend Growth Fund SCHEDULE OF INVESTMENTS at May 31, 2013 (Unaudited), Continued Shares Value Telecommunications - 6.01% $ Mobile TeleSystems - ADR Time Warner Cable, Inc. Transportation Equipment Manufacturing - 3.61% Ford Motor Co. Thor Industries, Inc. Utilities - 2.69% Siemens AG - ADR Ultrapar Participacoes S.A. - ADR TOTAL COMMON STOCKS (Cost $40,434,945) EXCHANGE-TRADED FUNDS - 5.17% SPDR S&P rust TOTAL EXCHANGE-TRADED FUNDS (Cost $2,244,295) PREFERRED STOCKS - 2.71% Beverage and Tobacco Product Manufacturing - 2.71% Companhia de Bebidas das Americas - ADR TOTAL PREFERRED STOCKS (Cost $1,396,102) The accompanying notes are an integral part of these financial statements. 15 WBI Absolute Return Dividend Growth Fund SCHEDULE OF INVESTMENTS at May 31, 2013 (Unaudited) Shares Value Invesco STIT-Treasury Portfolio - Institutional Class, 0.02% (b) $ TOTAL SHORT-TERM INVESTMENTS (Cost $4,454,356) TOTAL INVESTMENTS IN SECURITIES (Cost $48,529,698) - 104.38% Liabilities in Excess of Other Assets - (4.38)% ) NETASSETS - 100.00% $ ADR - American Depositary Receipt ETF - Exchange-Traded Fund (a) U.S. traded security of a foreign issuer. (b) Rate shown is the 7-day annualized yield as of May 31, 2013 The accompanying notes are an integral part of these financial statements. 16 (This Page Intentionally Left Blank.) 17 WBI Funds STATEMENTS OF ASSETS AND LIABILITIES at May 31, 2013 (Unaudited) WBI Absolute Return Balanced Fund WBI Absolute Return Dividend Growth Fund ASSETS Investments in securities, at value (identified cost $86,384,144 and $48,529,698, respectively) $ $ Receivables Investment securities sold — Dividends and interest Fund shares sold Dividend tax reclaim — Prepaid expenses Total assets LIABILITIES Payables Investment securities purchased Fund shares redeemed Advisory fees Administration and fund accounting fees 12b-1 fees Transfer agent fees and expenses Audit fees Shareholder reporting Chief Compliance Officer fee Custody fees Legal fees Total liabilities NETASSETS $ $ The accompanying notes are an integral part of these financial statements. 18 WBI Funds STATEMENTS OF ASSETS AND LIABILITIES at May 31, 2013 (Unaudited), Continued WBI Absolute Return Balanced Fund WBI Absolute Return Dividend Growth Fund CALCULATION OF NET ASSET VALUE PER SHARE No Load Shares Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ Institutional Shares Net assets applicable to shares outstanding Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ COMPONENTS OF NET ASSETS Paid-in capital Undistributed net investment income/(loss) Accumulated net realized gain on investments and options Net unrealized appreciation on investments Net assets $ $ The accompanying notes are an integral part of these financial statements. 19 (This Page Intentionally Left Blank.) 20 WBI Funds STATEMENTS OF OPERATIONS For the six months ended May 31, 2013 (Unaudited) WBI Absolute Return Balanced Fund WBI Absolute Return Dividend Growth Fund INVESTMENT INCOME Income Dividends (Net of foreign taxes withheld of $6,736 and $11,237, respectively) $ $ Interest Total investment income Expenses Advisory fees (Note 4) Administration and fund accounting fees (Note 4) . Shareholder servicing fees - Institutional Shares (Note 6) Shareholder servicing fees - No Load Shares (Note 6) Distribution fees - No Load Shares (Note 5) Transfer agent fees and expenses (Note 4) Registration fees Audit fees Legal fees Chief Compliance Officer fee (Note 4) Custody fees (Note 4) Reports to shareholders Trustee fees Other expenses Insurance expense Total expenses Add: advisory fee recoupment (Note 4) — Less: advisory fee waiver (Note 4) — ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS AND OPTIONS Net realized gain/(loss) on: Investments Purchased options ) ) Written options — Capital gain distributions from regulated investment companies — Net change in unrealized appreciation/(depreciation) on investments ) Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ $ The accompanying notes are an integral part of these financial statements. 21 WBI Absolute Return Balanced Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended May 31, 2013(Unaudited) Year Ended November 30, 2012 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain/(loss) on: Investments Purchased options ) — Capital gain distributions from regulated investment companies — Net change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income No Load Shares ) ) Institutional Shares ) ) From net realized gain on investments No Load Shares ) — Institutional Shares ) — Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period End of period $ $ Undistributed net investment income at end of period $ $ The accompanying notes are an integral part of these financial statements. 22 WBI Absolute Return Balanced Fund STATEMENTS OF CHANGES IN NET ASSETS, Continued (a)A summary of share transactions is as follows: No Load Shares No Load Shares Six Months Ended May 31, 2013 (Unaudited) Year Ended November 30, 2012 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions Shares redeemed** ) Net increase $ $ ** Net of redemption fees of $ $ Institutional Shares Institutional Shares Six Months Ended May 31, 2013 (Unaudited) Year Ended November 30, 2012 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions Shares redeemed** ) Net increase $ $ ** Net of redemption fees of $ $ The accompanying notes are an integral part of these financial statements. 23 WBI Absolute Return Dividend Growth Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended May 31, 2013 (Unaudited) Year Ended November 30, 2012 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain/(loss) on: Investments Purchased options ) — Written options — Net change in unrealized apppreciation/(depreciation) on investments ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income No Load Shares ) ) Institutional Shares ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period End of period $ $ Undistributed net investment income/(loss) at end of period $ ) $ The accompanying notes are an integral part of these financial statements. 24 WBI Absolute Return Dividend Growth Fund STATEMENTS OF CHANGES IN NET ASSETS, Continued (a)A summary of share transactions is as follows: No Load Shares No Load Shares Six Months Ended May 31, 2013 (Unaudited) Year Ended November 30, 2012 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions Shares redeemed** ) Net increase $ $ ** Net of redemption fees of $ $ Institutional Shares Institutional Shares Six Months Ended May 31, 2013 (Unaudited) Year Ended November 30, 2012 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions Shares redeemed** ) Net increase $ ) $ ) ** Net of redemption fees of $ $ The accompanying notes are an integral part of these financial statements. 25 WBI Absolute Return Balanced Fund FINANCIAL HIGHLIGHTS – For a share outstanding throughout each period No Load Shares Six Months Ended May 31, (Unaudited) Year Ended November 30, December 29, 2010* to November 30, Net asset value, beginning of period $ $ $ Income from investment operations: Net investment income ^ ^ ^ Net realized and unrealized gain/(loss) on investments and options ) Total from investment operations ) Less distributions: From net investment income ) ) — From net realized gain on investments — — Total distributions ) — Redemption fees retained ^# ^# ^# Net asset value, end of period $ Total return %‡ % -1.70 %‡ Ratios/supplemental data: Net assets, end of period (thousands) $ $ $ Ratio of expenses to average net assets (a): Before expense reimbursement/recoupment %† % %† After expense reimbursement/recoupment %† % %† Ratio of net investment income/(loss) to average net assets (b): Before expense reimbursement/recoupment %† % )%† After expense reimbursement/recoupment %† % %† Portfolio turnover rate %‡ % %‡ *Commencement of operations. ^Per share numbers have been calculated using the average shares method. #Amount is less than $0.01. ‡Not annualized. †Annualized. (a) Does not include expenses of the investment companies in which the Fund invests. (b) Recognition of net investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. The accompanying notes are an integral part of these financial statements. 26 WBI Absolute Return Balanced Fund FINANCIAL HIGHLIGHTS – For a share outstanding throughout each period Institutional Shares Six Months Ended May 31, (Unaudited) Year Ended November 30, December 29, 2010* to November 30, Net asset value, beginning of period $ $ $ Income from investment operations: Net investment income ^ ^ ^ Net realized and unrealized gain/(loss) on investments and options ) Total from investment operations ) Less distributions: From net investment income ) ) — From net realizedgain on investments ) — — Total distributions ) — Redemption fees retained ^# ^# ^# Net asset value, end of period $ $ $ Total return %‡ % -1.50 %‡ Ratios/supplemental data: Net assets, end of period (thousands) $ $ $ Ratio of expenses to average net assets (a): Before expense reimbursement/recoupment 1.47% † % %† After expense reimbursement/recoupment 1.75% † % %† Ratio of net investment income/(loss) to average net assets (b): Before expense reimbursement/recoupment %† % )%† After expense reimbursement/recoupment %† % %† Portfolio turnover rate %‡ % %‡ *Commencement of operations. ^Per share numbers have been calculated using the average shares method. #Amount is less than $0.01. ‡Not annualized. †Annualized. (a) Does not include expenses of the investment companies in which the Fund invests. (b) Recognition of net investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. The accompanying notes are an integral part of these financial statements. 27 WBI Absolute Return Dividend Growth Fund FINANCIAL HIGHLIGHTS – For a share outstanding throughout each period No Load Shares Six Months Ended May 31, 2013 (Unaudited) Year Ended November 30, December 29, 2010* to November 30, Net asset value, beginning of period. $ $ $ Income from investment operations: Net investment income ^ ^ ^ Net realized and unrealized gain/(loss) on investments and options ) Total from investment operations ) Less distributions: From net investment income ) ) — Total distributions ) ) — Redemption fees retained ^# ^# ^ Net asset value, end of period $ $ $ Total return %‡ % -5.00 %‡ Ratios/supplemental data: Net assets, end of period (thousands) $ $ $ Ratio of expenses to average net assets (a): Before expense reimbursement %† % %† After expense reimbursement %† % %† Ratio of net investment income/(loss) to average net assets (b): Before expense reimbursement %† % )%† After expense reimbursement %† % %† Portfolio turnover rate %‡ % %‡ *Commencement of operations. ^Per share numbers have been calculated using the average shares method. #Amount is less than $0.01. ‡Not annualized. †Annualized. (a) Does not include expenses of the investment companies in which the Fund invests. (b) Recognition of net investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. The accompanying notes are an integral part of these financial statements. 28 WBI Absolute Return Dividend Growth Fund FINANCIAL HIGHLIGHTS – For a share outstanding throughout each period Institutional Shares Six Months Ended May 31, (Unaudited) Year Ended November 30, December 29, 2010* to November 30, Net asset value, beginning of period $ $ $ Income from investment operations: Net investment income ^ ^ ^ Net realized and unrealized gain/(loss) on investments and options ) Total from investment operations ) Less distributions: From net investment income ) ) — Total distributions ) ) — Redemption fees retained ^# ^# ^# Net asset value, end of period $ $ $ Total return %‡ % -5.00 %‡ Ratios/supplemental data: Net assets, end of period (thousands) $ $ $ Ratio of expenses to average net assets (a): Before expense reimbursement %† % %† After expense reimbursement %† % %† Ratio of net investment income/(loss to average net assets (b): Before expense reimbursement %† % )%† After expense reimbursement %† % %† Portfolio turnover rate %‡ % %‡ *Commencement of operations. ^Per share numbers have been calculated using the average shares method. #Amount is less than $0.01. ‡Not annualized. †Annualized. (a) Does not include expenses of the investment companies in which the Fund invests. (b) Recognition of net investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. The accompanying notes are an integral part of these financial statements. 29 WBI Funds NOTES TO FINANCIAL STATEMENTS at May 31, 2013 (Unaudited) NOTE 1 – ORGANIZATION The WBI Absolute Return Balanced Fund and the WBI Absolute Return Dividend Growth Fund (the “Funds”) are each diversified series of Advisors Series Trust (the “Trust”), which is registered under the Investment Company Act of 1940 (the “1940 Act”) as an open-end management investment company. Each Fund offers No Load Shares and Institutional Shares. The investment objective of the WBI Absolute Return Balanced Fund is to seek current income and long-term appreciation, while also seeking to protect principal during unfavorable market conditions. The investment objective of the WBI Absolute Return Dividend Growth Fund is to seek long-term capital appreciation and current income. The Funds commenced operations on December 29, 2010. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Funds. These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation: All investments in securities are recorded at their estimated fair value, as described in note 3. B. Federal Income Taxes: It is the Funds’ policy to comply with the requirements of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its taxable income to shareholders. Therefore, no Federal income or excise tax provision is required. The Funds recognize the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities. Management has analyzed the Funds’ tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on returns filed for the open tax years 2011-2012, or expected to be taken in the Funds’ 2013 tax returns. The Funds identify their major tax jurisdictions as U.S. Federal and the state of Wisconsin; however the Funds are not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Security Transactions, Income and Distributions: Security transactions are accounted for on the trade date. Realized gains and losses on securities sold are determined on the basis of identified cost. Interest income is recorded on an accrual basis. Discounts and premiums on securities purchased are amortized over the life of the respective security. Dividend income, income and capital gain distributions from underlying funds, and distributions to shareholders are recorded on the ex-dividend date. Withholding taxes on foreign dividends have been provided for inaccordance with the Funds’ understanding of the applicable country’s tax rules and rates. 30 WBI Funds NOTES TO FINANCIAL STATEMENTS at May 31, 2013 (Unaudited). Continued The Funds distribute substantially all net investment income, if any, quarterly and net realized capital gains, if any, annually. The amount of dividends and distributions to shareholders from net investment income and net realized capital gains is determined in accordance with Federal income tax regulations, which differs from accounting principles generally accepted in the United States of America. To the extent these book/tax differences are permanent, such amounts are reclassified within the capital accounts based on their Federal tax treatment. Invesetment income, expenses (other than those specific to the class of shares), and realized and unrealized gains and losses on investments are allocated to the separate classes of each Fund based upon their relative net assets on the date income is earned or expensed and realized and unrealized gains and losses are incurred. Each Fund is charged for those expenses that are directly attributable to the Fund, such as investment advisory, custody and transfer agent fees. Expenses that are not attributable to a Fund are typically allocated among the Funds in proportion to their respective net assets. D. Reclassification of Capital Accounts: Accounting principles generally accepted in the United States of America require that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting. These reclassifications have no effect on net assets or net asset value per share. E. Use of Estimates: The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets during the reporting period. Actual results could differ from those estimates. F. Redemption Fees: The Funds charge a 2.00% redemption fee to shareholders who redeem shares held for 60 days or less. Such fees are retained by the Fund and accounted for as an addition to paid-in capital. During the six months ended May 31, 2013, the WBI Absolute Return Balanced Fund – No Load Shares, and Institutional Shares retained $627 and $3,076, respectively, in redemption fees. During the six months ended May 31, 2013, the WBI Absolute Return Dividend Growth Fund – No Load Shares and Institutional Shares retained $793 and $554, respectively, in redemption fees. 31 WBI Funds NOTES TO FINANCIAL STATEMENTS at May 31, 2013 (Unaudited). Continued G. Derivative Transactions: The Funds have adopted the financial accounting reporting rules as required by the Derivatives and Hedging Topic of the FASB Accounting Standards Codification. The Funds are required to include enhanced disclosure that enables investors to understand how and why an entity uses derivatives, how derivatives are accounted for, and how derivative instruments affect an entity’s results of operations and financial position. The Funds are subject to equity price risk in the normal course of pursuing their investment objectives. The Funds enter into written call options to hedge against changes in the value of equities. The writing of call options is intended to reduce the volatility of the portfolio and to earn premium income. Written call options expose the Funds to minimal counterparty credit risk since they are exchange traded and the exchange’s clearing house guarantees the options against default. The Funds may also purchase put options to provide protection against adverse price effects from changes in prices of securities. In addition, the Funds enter into written put options to hedge against changes in the value of purchased put options. The Funds may purchase and write call and put options on securities and indices and enter into related closing transactions. As a holder of a call option, the Funds have the right, but not the obligation, to purchase a security at the exercise price during the exercise period. As the writer of a call option, the Funds have the obligation to sell the security at the exercise price during the exercise period in the event the option is exercised. As a holder of a put option, the Funds have the right, but not the obligation, to sell a security at the exercise price during the exercise period. As the writer of a put option, the Funds have the obligation to buy the underlying security at the exercise price during the exercise period. When the Funds write an option, an amount equal to the premium received by the Funds is recorded as a liability and is subsequently adjusted to the current fair value of the option written. Premiums received from writing options that expire unexercised are treated by the Funds on the expiration date as realized gains from options written. The difference between the premium and the amount paid on effecting a closing purchase transaction, including brokerage commissions, is also treated as a realized gain, or, if the premium is less than the amount paid for the closing purchase transaction, as a realized loss. If a call option is exercised, the premium is added to the proceeds from the sale of the underlying security or currency in determining whether the Funds have realized a gain or a loss. If a put option is exercised, the premium is deducted from the cost basis of the security purchased. The Funds, as writers of an option, bear the market risk of an unfavorable change in the price of the security underlying the written option. 32 WBI Funds NOTES TO FINANCIAL STATEMENTS at May 31, 2013 (Unaudited). Continued When purchasing options, the Funds will recognize a realized loss equal to the premium paid to purchase the option, if the option expires unexercised. The difference between the proceeds received on effecting a closing sale transaction and the premium paid will be recognized as a realized gain or loss. If a put option is exercised, the premium paid is deducted from the proceeds on the sale of the underlying security in determining whether the Funds have a realized gain or loss. Average Balance Information The average monthly market values of purchased and written options during the period ended May 31, 2013 for the WBI Absolute Return Balanced Fund was $1,167 and $8,000, respectively. Transactions in written options contracts for the period ended May 31, 2013, are as follows: WBIAbsolute Return Balanced Fund Contracts Premiums Received Beginning Balance — $
